20-23276-rdd         Doc 19      Filed 04/13/21 Entered 04/13/21 15:11:19              Main Document
                                              Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In re:                                                       Chapter 7

        AIR KOOL MECHANICAL                                  Case No. 20-23276 (RDD)
        CONTRACTING, INC.,

                                    Debtor.
---------------------------------------------------------X

   CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER: (1) AUTHORIZING THE
  SALE OF EIGHT OF THE DEBTOR’S VEHICLE BY PUBLIC AUCTION SALE; (2)
  APPROVING THE SALE OF THE VEHICLES FREE AND CLEAR OF ALL LIENS,
   CLAIMS, ENCUMBRANCES AND OTHER INTERESTS TO THE SUCCESSFUL
    BIDDER AT THE AUCTION SALE; AND (3) GRANTING RELATED RELIEF

TO: HONORABLE ROBERT D. DRAIN, UNITED STATES BANKRUPTCY JUDGE:

        Marianne T. O’Toole, the Chapter 7 Trustee (the “Trustee”), of the estate of Air Kool

Mechanical Contracting, Inc., by her undersigned counsel, submits this motion (“Motion”) seeking

the entry of an Order: (i)authorizing the sale of eight of the Debtor’s vehicles by public auction

sale; (ii) approving the sale of the vehicles free and clear of all liens, claims, encumbrances and

other interests, if any, to the successful bidder or bidders at the auction sale, with any such liens,

claims, encumbrances and other interests to attach to the proceeds of sale, subject to the Trustee’s

rights to contest and/or avoid the same; and (iii) granting the Trustee such other and further relief

as is just and proper, and respectfully sets forth and shows as follows:

                                     JURISDICTION AND VENUE

        1.       This Court has jurisdiction to consider this motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                        1
20-23276-rdd      Doc 19     Filed 04/13/21 Entered 04/13/21 15:11:19           Main Document
                                          Pg 2 of 6



       3.      The statutory predicates for the relief sought in this Motion includes Sections 105

and 363 of title 11, United States Code (the “Bankruptcy Code”), Rules 2002 and 6004 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Bankruptcy Rule

6004-1 (the “Local Rule”).

                                       BACKGROUND

       4.      On December 15, 2020 (the “Filing Date”), Air Kool Mechanical Contracting, Inc.

(the “Debtor”) filed a voluntary petition with this Court seeking relief under Chapter 7 of the

Bankruptcy Code commencing the above captioned case (the “Bankruptcy Case”).

       5.      Marianne T. O’Toole was appointed as the interim trustee and became the

permanent Chapter 7 Trustee at the first meeting of creditors held in the Bankruptcy Case.

       6.      On the Filing Date, the Debtor owned various motor vehicles including the eight

vehicles described below (collectively, the “Vehicles):

       Year Make Model                       VIN

       1. 2013 GMC Savanna Van 1GTW7FCA1D1108690;

       2. 2012 Chev Express Van      1GCWGFCAXC1150306;

       3. 2011 GMC Savanna           1GTW7FCA5B1156884;

       4. 2004 Chev SLV Pickup       1GCHK24U54E293215;

       5. 2015 Chev Express Van      1GCWGFFF3F1101704;

       6. 2005 Toyota Sienna Van     5TDBA23C55S044362;

       7. 2012 Toyota RAV 4          2T3BF4DVXCW265903; and

       8. 2012 Chev Express Van      1GCWGFCA6C1146799




                                                2
20-23276-rdd       Doc 19     Filed 04/13/21 Entered 04/13/21 15:11:19               Main Document
                                           Pg 3 of 6



       7.       The lienors identified on the original certificates of title for all of the Vehicles have

each executed a release of lien with respect to the Vehicles. As a result, the Vehicles are presently

unencumbered by any perfected lien of record.

       8.       Upon her appointment, the Trustee took steps to secure and evaluate the Vehicles.

       9.       The Trustee believes that each of the Vehicles has value that can be realized through

a public auction sale. By separate application and Order, the Trustee was granted authority to

employ Maltz Auctions, Inc., d/b/a Maltz Auctions (“Maltz”) as her auctioneer to market and sell

the Vehicles.

                      RELIEF REQUESTED AND BASIS FOR RELIEF

       10.      By this Motion, the Trustee seeks an Order: (i) authorizing the sale the eight

Vehicles by public auction sale; (ii) approving the sale of the vehicles free and clear of all liens,

claims, encumbrances and other interests, if any, to the successful bidder or bidders at the auction

sale, with any such liens, claims, encumbrances and other interests to attach to the proceeds of sale

in the same order and priority as they existed on the Filing Date, and subject to the Trustee’s rights

to contest and/or avoid the same; and (iii) granting the Trustee such other and further relief as is

just and proper. A proposed Order is annexed as Exhibit A.

        11.     Under Bankruptcy Rule 6004(f)(1), a trustee is permitted to sell property of the

estate pursuant to Section 363(b) of the Bankruptcy Code by private sale or public auction.

       12.      Section 363(b) of the Bankruptcy Code and Bankruptcy Rule 6004 govern the sale

of assets outside the ordinary course of a debtor’s business. Section 363 of the Bankruptcy Code

provides, in relevant part, that “[t]he trustee, after notice and a hearing, may use, sell, or lease,

other than in the ordinary course of business, property of the estate . . . .” 11 U.S.C. § 363(b)(1).




                                                   3
20-23276-rdd        Doc 19    Filed 04/13/21 Entered 04/13/21 15:11:19              Main Document
                                           Pg 4 of 6



       13.     Additionally, section 105(a) of the Bankruptcy Code grants the Court the authority

to “issue any order, process or judgment that is necessary or appropriate to carry out the provisions

of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

       14.     Pursuant to Bankruptcy Rules 2002(c) and 6004(a), the Trustee is required to give

21 days’ notice of any proposed sale of property not in the ordinary course of business to the

Debtor and all creditors. Bankruptcy Rule 2002(c) provides that such notice must include the time

and place of of any auction, a sale hearing, and the time fixed for objections to the sale.

       15.      Here, the Trustee has determined, in her sound business judgment, that selling the

Vehicles by public auction sale is justified, necessary and appropriate. Given that the Debtor is no

longer operating and that the Vehicles are not necessary for any reorganization, the prudent course

is to proceed with the sale of the Vehicles.

       16.     It is anticipated that Maltz will conduct a public auction sale of the Vehicles at its

premises in Central Islip, New York on May 18, 2021. Maltz has extensive experience selling

similar vehicles.

       17.     Each of the Vehicles will be sold “as is”, “where is”, without any representations

of any kind or nature whatsoever, including as to merchantability or fitness for a particular purpose,

and without warranty or agreement as to condition of each of the Vehicles.

     18.       Notice of all auction sales (the “Notice of Sale”) will be provided in compliance

with Bankruptcy Rules 6004(a) and (c) and 2002(a)(2) to all parties required to receive notice of

such a sale.

       19.     After the auction sale or sales, title to each of the Vehicles will be transferred to the

successful bidder for such vehicle. Maltz shall collect any applicable tax(es) from the successful




                                                  4
20-23276-rdd        Doc 19    Filed 04/13/21 Entered 04/13/21 15:11:19              Main Document
                                           Pg 5 of 6



bidder, and Maltz shall pay the same to the appropriate taxing authorities in accordance with

applicable law.

       20.     In accordance with Local Rule 6004-1(f), within 21 days of any auction sale, Maltz

shall file a report with the Court and transmit a copy of the report to the United States Trustee.

       21.     Based on the foregoing, the Trustee seeks approval of the Notice of Sale and other

appropriate procedures set forth herein to facilitate the sale of the Vehicles. The Trustee submits

that the proposed sale and noticing process is reasonable, necessary and appropriate, and will

enable her to receive the maximum values for the Vehicles.

       22.     Accordingly, the Trustee submits that there is cause for the Court to grant the relief

requested herein.

       THE VEHICLES SHOULD BE SOLD FREE AND CLEAR OF ANY LIENS

       23.     Section 363(f) of the Bankruptcy Code permits the sale of assets to be free and clear

of liens, claims and interests of an entity in such property if: (a) applicable state law will permit

the sale; (b) such entity consents; (c) the price at which the assets is being sold exceeds the liens,

claims and interests; (d) the security interests in the property is disputed; or (e) the entity with an

interest in the asset being sold could be compelled in a legal or equitable proceeding to accept a

money satisfaction in its interest in and to the property. Here, the certificates of title for each of

the Vehicles lists only one lien holder, and each of lien holders has executed a satisfaction and

release of its lien. Consequently, there are no perfected liens or security interests in or upon any

of the Vehicles, and the Trustee would have the power to avoid any unperfected lien that might be

asserted by any party.

       24.     Here the Trustee proposes to sell the Vehicles free and clear of any and all liens,

claims, encumbrances, interests or adverse claims to title, of whatever kind or nature (collectively,



                                                  5
20-23276-rdd      Doc 19     Filed 04/13/21 Entered 04/13/21 15:11:19           Main Document
                                          Pg 6 of 6



the “Liens”), to insure that each successful bidder will obtain clear tile to the Vehicles. Any

unperfected Liens will attach to the proceeds of sale, subject to the Trustee’s rights to contest

and/or avoid such Liens.

       25.     Based on the foregoing, the Trustee submits that the requirements of Section 363(f)

of the Bankruptcy Code have been satisfied.

                                      MISCELLANEOUS

       26.     Pursuant to General Order M-383, the Trustee is required to highlight any

“extraordinary provisions” in a separate section of a motion seeking to sell Estate assets. The

Trustee submits that there are no “extraordinary provisions” with respect to the proposed auction

sale of the Vehicles that have not otherwise been highlighted herein.

       27.     Notice of this Motion will be provided in accordance with Bankruptcy Rule

2002(a)(2).

       29.     No previous request for the relief sought herein has been made by the Trustee to

this or any other Court.

       WHEREFORE, the Trustee respectfully requests that the Court grant the relief requested

herein and such other and further relief as the Court deems just and proper.

Dated: Granite Springs, New York
       April 13, 2021

                                      _/s/ William F. Macreery _______
                                      WILLIAM F. MACREERY, ESQ.
                                      Attorney for the Trustee
                                      7 Granite Springs Road
                                      Granite Springs, New York 10527
                                      Telephone: (914) 248-0531




                                                6
